Citation Nr: 0530047	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  04-40 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1966 to May 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied service connection for the cause of 
the veteran's death.

The Board observes that additional evidence has been 
received, which was not previously considered by the RO.  
Specifically, the appellant's representative submitted a 
private medical opinion directly to the Board in March 2005 
with a waiver of the RO's initial consideration of the 
evidence.  Therefore, the Board will consider this newly 
obtained evidence and proceed with a decision 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  An unappealed June 1995 rating decision denied service 
connection for the cause of the veteran's death.

3.  The evidence received since the June 1995 rating 
decision, by itself, or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for the cause of the veteran's death.

4.  The veteran's death certificate shows he died on April 
1995 due to multi-organ failure with cirrhosis of the liver 
contributing to his death but not resulting in the underlying 
cause of multi-organ failure.

5.  At the time of the veteran's death, service connection 
had been established for severe acne scarring of the face and 
back, which was assigned a 10 percent disability evaluation.  

6.  The veteran's service-connected skin disorder was not a 
principal or contributory cause of his death.

7.  The causes of the veteran's death developed many years 
after service and were not the result of a disease or injury 
incurred in active service.


CONCLUSIONS OF LAW

1.  The June 1995 rating decision, which found that new and 
material evidence had not been submitted to reopen the claim 
of entitlement to service connection for the cause of the 
veteran's death, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.204, 20.1103 (2004).

2.  The evidence received subsequent to the June 1995 rating 
decision is new and material, and the claim for service 
connection for the cause of the veteran's death is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1105 (2004).

3.  The requirements for service connection for the cause of 
the veteran's death have not been met.  38 U.S.C.A. §§ 1310, 
5107 (West 2002); 38 C.F.R. §§ 3.106, 3.310(a), 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) emphasized 
VA's obligation to notify claimants what information or 
evidence is needed in order for a claim to be substantiated, 
and it affirmed VA's duty to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  In this 
case, the RO had a duty to notify the appellant what 
information or evidence was needed in order reopen a claim 
for service connection for the cause of the veteran's death.  
VCAA specifically provided that nothing in amended section 
5103A, pertaining to the duty to assist claimants, shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured.  38 U.S.C.A. § 5103A(f).  In the decision below, 
the Board has reopened the appellant's claim for service 
connection for the cause of the veteran's death, and 
therefore, regardless of whether the requirements of the VCAA 
have been met in this case, no harm or prejudice to the 
appellant has resulted.  Therefore, with respect to reopening 
the appellant's claim, the Board concludes that the 
provisions of the VCAA and the current laws and regulations 
have been complied with, and a defect, if any, in providing 
notice and assistance to the veteran was at worst harmless 
error in that it did not affect the essential fairness of the 
adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 
(2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

With respect to the merits of the appellant's claim for 
service connection for the cause of the veteran's death, the 
Board finds that the provisions of the VCAA have been 
satisfied.  A VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).   In this case, the RO did provide the 
veteran with notice of the VCAA in May 2003, prior to the 
initial decision on the claim in August 2003.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the appellant in the May 2003 
VCAA letter about the information and evidence that is 
necessary to substantiate the claim for service connection 
for the cause of the veteran's death.  Specifically, the 
letter stated that the evidence must show the cause of death; 
an injury, disease, or other event in service; and a 
relationship between the cause of death and the injury, 
disease, or event in service.  

In addition, the RO notified the appellant in the May 2003 
letter that VA would make reasonable efforts to help her 
obtain evidence necessary to support her claim.  In 
particular, the letter indicated that the veteran's service 
medical records had already been requested and informed her 
about the other information and evidence that VA would seek 
to provide, including medical records, employment records, or 
records from other federal agencies.  The appellant was also 
informed that a medical opinion would be obtained if it was 
determined that such evidence was necessary to make a 
decision on her claim. 

The RO also informed the appellant about the information and 
evidence she was expected to provide.  Specifically, the May 
2003 letter notified the appellant that she must provide 
enough information about the veteran's records so that they 
could be requested from the agency or person that has them.  
The letter also requested that she complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, 
for any doctor or hospital that treated the veteran for a 
condition that caused his death.  In addition, the May 2003 
informed the appellant that it was still her responsibility 
to make sure that VA received the records.

Although the VCAA notice letter(s) that were provided to the 
appellant did not specifically contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her claim.  In this regard, the RO has informed 
the appellant in the rating decisions and statements of the 
case (SOC) of the reasons for the denial of her claim and, in 
so doing, informed her of the evidence that was needed to 
substantiate that claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
appellant's claim.  VA has also assisted the appellant and 
her representative throughout the course of this appeal by 
providing them with SOCs, which informed them of the laws and 
regulations relevant to the appellant's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the appellant in this case.


Background and Evidence

Service records show that the veteran had active duty service 
from April 1966 to May 1968 with service in Vietnam from 
September 1966 to May 1968.

Service medical records indicate that the veteran was 
provided a pre-induction examination in February 1966 as well 
as a separation examination in May 1968.  Neither examination 
noted any clinical abnormalities, and the veteran denied 
having a medical history of liver trouble, jaundice, 
depression, excessive worry, nervous trouble of any sort, any 
drug or narcotic habit, or excessive drinking habits.

VA medical records dated in April 1983 indicate that the 
veteran's liver had a one-inch enlargement below the costal 
margins.  His heart and other abdominal organs were noted as 
being normal.

VA medical records dated from April 1983 to May 1983 document 
the veteran as having been diagnosed with alcoholic hepatitis 
as well as with a pulmonary embolism.

A rating decision dated in November 1984 granted service 
connection for acne of the face, back, and shoulder with 
history of sebaceous cysts.  The decision also denied service 
connection for liver disease, numbness of the legs, nervous 
condition, and lung disorder.

The veteran was afforded a VA examination in October 1985 at 
which time he was diagnosed with severe acne scarring of the 
face and back. 

A rating decision dated in November 1985 increased the 
evaluation for the veteran's service-connected skin disorder, 
namely acne scarring of the face and back, to 10 percent 
disabling, effective from March 12, 1984.

Private medical records dated in January 1992 indicate that 
the veteran was being treated for acne necrotica.

Private medical records dated in January 1994 indicate that 
the veteran presented to emergency room with a minor fever, 
chills, mylagias, weakness, dizziness, and hematuria.  He 
reported having such symptoms during the previous five days.  
He denied having a past history of hematuria or lithiasis, 
and his past history was not significant for cardiovascular, 
pulmonary, renal, or hepatic dysfunction or insulin-dependent 
diabetes mellitus.  Following a physical examination, his 
interim assessment was listed as possible hepatitis and 
hematuria of an unknown etiology.  The veteran was admitted 
to the hospital that same day with his chief complaints 
listed as jaundice and slight nausea.  A physical examination 
was performed, and he was assessed as having jaundice and 
anemia of an etiology to be determined as well as a urinary 
tract infection and history of ethanol abuse.  The veteran 
was referred for a consultation two days later at which time 
it was noted that he had demonstrated all of the stigmata of 
chronic liver disease and that this was a case of advanced 
alcohol related liver disease, which was probably cirrhosis 
far advanced and in hepatic failure.  The veteran admitted to 
high alcohol intake for over 20 years and perhaps longer.  
The consulting physician believed that the veteran may have 
had end stage liver disease and discussed the multiple 
complications of the disease.

Private medical records dated from January 1994 to April 1995 
document the veteran as having been admitted to the hospital 
in January 1994.  His diagnoses included hepatitis that was 
probably alcoholic, hypoproteinemia, albuminenia, calcemia, 
urinary tract infection, past hepatitis B infection, 
splenomegaly, anemia, cirrhosis of the liver, and bilateral 
pleural effusion.  He was treated and discharged two weeks 
later.  The veteran returned in March 1994 at which time a 
renal ultrasonography revealed cholelithiasis with increased 
echogenicity of the hepatic parenchyma and mild splenomagaly.  
It was noted that this was in line with hepatic cirrhosis in 
view of the CT findings of the abdomen.  There also appeared 
to be a complete resolution of the ascites that had been 
previously seen.  The veteran was hospitalized in March 1995 
with a history of chest pain and shortness of breath, and he 
remained hospitalized until the time of his death in April 
1995.  X-rays were obtained in March 1995, which showed left 
pleural effusion and ascites, and it was noted that the 
etiology was unknown.  Additional x-rays were obtained two 
days later at which time his clinical diagnoses were listed 
as hepatitis and pleural effusion, and the radiologist noted 
that there was a question of cardiomegaly and left perihilar 
infiltrate.  It was also noted during the following week that 
he had a clinical diagnosis of hepatitis, and x-rays once 
again revealed left pleural effusion.   In April 1995, the 
radiologist indicated that the veteran had a history of 
respiratory failure and pleural effusion, and numerous 
diagnostic tests were obtained during that month.

The veteran's death certificate indicates that he died in the 
hospital on April [redacted], 1995.  The immediate cause of his death 
was listed as multi-organ failure, and cirrhosis of the liver 
was noted to be a significant condition contributing to 
death, but not resulting in multi-organ failure.  The case 
was not referred to a medical examiner.

In July 1995, the appellant contended that the veteran was in 
constant pain from his acne, which led to his drinking, and 
that that his drinking intensified when his acne flared up.  
She also argued that his drinking affected his liver, which 
led to his subsequent death.  As such, she appeared to 
allege, in essence, that cirrhosis of the liver, a 
contributory cause of the veteran's death, should be 
determined to be a service-connected condition on a secondary 
basis under section 3.310(a) of VA regulations, as secondary 
to the service-connected skin disorder.  Similarly, in her 
August 2004 Notice of Disagreement, the appellant claimed 
that the veteran suffered depression and severe anxiety due 
to his skin disorder and that he self-medicated with 
drinking, which eventually led to his death.  

N.R., PhD, LP (initials used to protect the veteran's 
privacy) submitted a letter in March 2005 in which she 
indicated that she had reviewed the veteran's claims file, 
including his medical records and death certificate.  
Following a review of such records, she indicated that the 
veteran had a dysthymic disorder and noted that it was not 
uncommon for individuals with mood disorders to cope with 
their symptoms by abusing alcohol or other chemicals.  She 
also opined that it was as likely as not that the veteran's 
chronic skin disorder greatly contributed to his heavy 
consumption of alcohol, which eventually led to the 
development of cirrhosis and contributed to his death.


Law and Analysis

Applicable law provides that service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

In addition, service connection for certain diseases, such as 
cirrhosis of the liver, may be also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  Where a service-connected disability aggravates a 
nonservice-connected condition, a veteran may be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App. at 448.

Direct service connection may be granted only when a 
disability was incurred or aggravated in line of duty, and 
not the result of the veteran's own willful misconduct or, 
for claims filed after October 31, 1990, the result of his or 
her abuse of alcohol or drugs.  38 C.F.R. § 3.301(a) (2004).  
Although service connection may be granted for alcoholism 
where it is shown to be secondary to a service-connected 
disorder, service connection may not be granted for primary 
alcoholism or an alcoholic-related disorder.  38 C.F.R. § 
3.310(a); Allen v. Principi, 237 F.3d 1368, 1370 (Fed. Cir. 
2001).

The death of a veteran will be considered as having been due 
to a service-connected disability where the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singularly or jointly 
with some other condition, was the immediate or underlying 
cause of death, or was etiologically related thereto.  38 
C.F.R. § 3.312(b).  A contributory cause of death is one 
which contributes substantially or materially to death, or 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c).  Service-connected disabilities or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there was resulting debilitating effects 
and general impairment of health to the extent that would 
render the person less capable of resisting the effects of 
either disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3).  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of co-existing conditions, but, 
even in such cases, there is for consideration whether there 
may be reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

The Board notes that the appellant's claim for service 
connection for the cause of the veteran's death was 
previously considered and denied by the RO in a rating 
decision dated in June 1995.  Although the appellant did file 
a notice of disagreement as well as a substantive appeal 
following the issuance of a statement of the case, she later 
submitted a statement in October 1996 in which she indicated 
that she no longer wished to pursue the appeal for dependency 
and indemnity (DIC) benefits.  Applicable law provides that 
withdrawal of an appeal will be deemed a withdrawal of the 
notice of disagreement, and if filed, the substantive appeal, 
as to all issues to which the withdrawal applies.  See 
38 C.F.R. § 20.204(c).  The appellant did not file a new 
notice of disagreement.  In general, rating decisions that 
are not timely appealed are final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

In August 2002, the appellant requested that her claim for 
service connection for the cause of the veteran's death be 
reopened.  The RO denied reopening the claim on the basis 
that new and material evidence had not been submitted.  A 
claim shall be reopened and reviewed if new and material 
evidence is presented or secured with respect to a claim that 
is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a 
claimant seeks to reopen a final decision, the first inquiry 
is whether the evidence presented or secured after the last 
disallowance is "new and material."  The Board recognizes 
that there has been a regulatory change in the definition of 
new and material evidence that is applicable to all claims 
filed on or after August 29, 2001, such as the instant case.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.156(a)).   Under the version of 38 C.F.R. § 3.156(a) 
applicable in this case, new evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to the merits of the claim on the basis of all of the 
evidence of record.

As indicated above, in a rating decision dated in June 1995, 
the RO previously considered and denied service connection 
for the cause of the veteran's death.  In that decision, the 
RO noted that the veteran's death certificate listed his 
primary cause of death as multi-organ failure and indicated 
that cirrhosis of the liver was a contributory cause.  The RO 
observed that the veteran's service medical records were 
negative for any complaints or treatment of liver disease and 
that the evidence of record did not establish that any liver 
disorder was manifested to a compensable degree within one 
year of his separation from service.  As such, the evidence 
of record did not show that the veteran's death was due to a 
disease or injury incurred in military service or from a 
condition that could be presumed to have been so incurred.   
The RO also noted that the evidence of record did not show 
that the veteran's service-connected disabilities contributed 
to or materially hastened his death.  Therefore, the RO 
denied entitlement to service connection for the cause of the 
veteran's death.

The evidence associated with the claims file subsequent to 
the June 1995 rating decision includes the veteran's service 
medical records and a private medical opinion submitted in 
March 2005 as well as the veteran's own assertions.  

The Board has thoroughly reviewed the evidence associated 
with the claims file subsequent to the June 1995 rating 
decision and finds that this evidence constitutes new and 
material evidence which is sufficient to reopen the 
previously denied claim for service connection for the cause 
of the veteran's death.  This evidence is new, except for the 
duplicates of the veteran's service medical records, in that 
it was not previously of record.  The Board also finds the 
March 2005 private medical opinion to be material because it 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for the cause of the 
veteran's death.  In this regard, the Board notes that the 
March 2005 private medical opinion indicated that the 
veteran's service-connected skin disorder greatly contributed 
to his alcohol consumption, which eventually led to the 
development of cirrhosis and contributed to his death.  Thus, 
this new evidence has provided an opinion regarding a nexus 
between the veteran's cause of death and his military 
service.  Therefore, the Board finds that new and material 
evidence has been presented to reopen the appellant's 
previously denied claim for service connection for the cause 
of the veteran's death.  

The Board finds that there is no prejudice to the appellant 
by the Board proceeding to address the merits of this claim 
in this decision.  As discussed above, VA has already met all 
obligations to the appellant under the Veterans Claims 
Assistance Act.  Moreover, the appellant has been offered the 
opportunity to submit evidence and argument on the merits of 
the issue on appeal, and has done so. See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that 
service connection for the cause of the veteran's death is 
not warranted.  The medical evidence of record does not show 
that the veteran's service-connected skin disorder was the 
principal cause of his death.  In this regard, the veteran's 
death certificate does not list acne scarring of the face and 
back as an immediate cause of death.  Nor does the evidence 
of record show that it was an underlying cause of death or 
"etiologically related to" the principal cause of death, 
namely multi-organ failure.  If it had been, the death 
certificate would have shown organ failure "due to or a 
consequence of" a skin disorder.   In fact, the only other 
condition listed on the veteran's death certificate was 
cirrhosis of the liver, and it was specifically noted that 
multi-organ failure did not result from cirrhosis of the 
liver.  Thus, even assuming for the sake of argument that the 
veteran's skin disorder and cirrhosis of the liver were 
etiologically related and that service connection could be 
granted for cirrhosis on a secondary basis, cirrhosis of the 
liver was not the principal cause of the veteran's death.  
Therefore, the Board concludes that the skin disorder and 
cirrhosis of the liver were not the principal cause of death.

The Board has also considered whether the veteran's service-
connected acne scarring of the face and back could have been 
a contributory cause of death.  The veteran's death 
certificate does not make any reference to his acne scarring 
of the back and face, nor does his final hospitalization 
report.  Nevertheless, the Board acknowledges the appellant's 
contention that the veteran's service-connected skin disorder 
contributed to his cirrhosis of the liver and ultimately his 
death.  In particular, she has contended that service 
connection for the cause of the veteran's death should be 
granted on the basis of secondary service connection.  In 
support of this contention, the appellant submitted a March 
2005 opinion from a private psychologist in which it was 
noted that the veteran had a dysthymic disorder and that it 
was not uncommon for individuals with mood disorders to cope 
with their symptoms by abusing alcohol or other chemicals.  
The psychologist also stated that it was as likely as not 
that the veteran's chronic skin disorder greatly contributed 
to his heavy consumption of alcohol, which eventually led to 
the development of cirrhosis and contributed to his death.   
Thus, the appellant's argument appears to be that the 
veteran's skin disorder aggravated his cirrhosis of the 
liver, and therefore, service connection should be granted 
for that disorder and for the cause of the veteran's death, 
as cirrhosis of the liver was listed as a significant 
condition contributing to the veteran's death.

With respect to the appellant's claim that service connection 
should be granted for cirrhosis of the liver on a secondary 
basis and thereby for the veteran's cause of death, the Board 
notes that the present case involves intervening disorders 
that make the claim of proximate causal connection between 
the service-connected disability and cirrhosis of the liver 
implausible on its face.  Instead of an allegation that the 
service-connected skin disorder caused the veteran's death, 
the allegation in this case is that the skin disorder led to 
a psychological disorder that led to heavy alcohol 
consumption, which led to cirrhosis of the liver, which in 
turn, contributed to the veteran's death.  Thus, the 
implausibility in this case is not the implausibility that 
the service-connected disability was in any way connected, 
howsoever remotely, to the veteran's cirrhosis of the liver, 
but rather the implausibility is that the service-connected 
disability was a proximate cause of the veteran's cirrhosis 
of the liver as is required by VA regulation for service 
connection purposes.  See 38 C.F.R. § 3.310(a).  ("Service 
connection may be established on a secondary basis for a 
disability which is proximately due to or the result of 
service-connected disease or injury.") (emphasis added).  In 
other words, the connection, if any, between the service-
connected skin disorder and the cirrhosis of the liver is too 
remote to constitute a "proximate" connection, as that term 
is generally understood in the law, as required under section 
3.310(a).  In this regard, the Board notes that the term 
"proximate" is defined as "[c]losely related in space, 
time, or order."  Webster's II New College Dictionary 892 
(1995).  It means "[i]mmediate; nearest; direct, next in 
order."  Black's Law Dictionary 1103 (5th ed. 1979).  "In 
its legal sense, closest in causal connection."  Id.  

In this case, the relationship, if any, between the service-
connected skin disorder and cirrhosis of the liver is not 
described as close in order but rather the psychologist  
intimated that the acne scarring may have led to a dysthymic 
disorder that was manifested by heavy alcohol consumption 
which in turn led to his cirrhosis of the liver and 
contributed to his death.  Thus, the veteran's service-
connected skin disorder and cirrhosis of the liver are not 
described as being in close proximity to each other.  Such a 
remote possible connection does not meet the requirements of 
section 3.310(a) which contemplates entitlement to service 
connection for "secondary" conditions, not for "tertiary" 
conditions or for even more distantly related conditions.  38 
C.F.R. § 3.310 ("Proximate results, secondary 
conditions.").  Thus, the service connection for cirrhosis 
of the liver is not warranted on a secondary basis.

Further, the Board notes that such a remote relationship does 
not meet the requirements for service connection for cause of 
death, namely, the provisions under 38 C.F.R. § 3.312.  As 
previously noted, the private psychologist stated that the 
veteran's skin disorder greatly contributed to his alcohol 
consumption, which eventually led to the development of 
cirrhosis and contributed to his death.  However, the use of 
the word "contributed" does not mean that the skin disorder 
was a contributory cause of the veteran's death.  First, the 
statement indicates a relationship between his skin disorder, 
alcohol consumption, and eventually his cirrhosis and death, 
but it does not indicate a direct relationship between the 
skin disorder and death itself.  

Second, VA regulations provide that minor service-connected 
disabilities, particularly those of a static nature or not 
materially affecting a vital organ, would generally not be 
held to have contributed to death primarily due to unrelated 
disability.  See 38 C.F.R. § 3.312(c)(2).  The Board notes 
that the veteran's sole service-connected disability was acne 
scarring of the back and face, which was evaluated as 10 
percent disabling at the time of his death.  He was not 
service-connected for any disability directly affecting his 
vital organs.
Third, regardless of the calculation that must be done under 
Allen to compensate a veteran for "the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation," the 
regulations governing service connection for the cause of a 
veteran's death based on a "contributory" cause specify 
that such a cause must have contributed "substantially and 
materially" to cause death; it must have "combined  to 
cause death"; it must have "aided or lent assistance to the 
production of death."  This contemplates evidence that shows 
cause of death that is substantial in degree and not merely 
evidence of a possibility of a contribution to the 
development of cirrhosis, which in turn contributed to his 
death.  Moreover, even if this evidence did show a link 
between a skin disorder and death, the applicable regulation 
states, "It is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection."  38 C.F.R. § 3.312(c)(1).  
The evidence of record in this case has not demonstrated such 
a causal connection.  Thus, the Board could not find as fact 
that that such a causal connection existed between the 
veteran's service-connected skin disorder and his death 
"without recourse to speculation."  See 38 C.F.R. 
§ 3.312(a) (The issue involved in determining the cause or 
causes of death of the veteran "will be determined by 
exercise of sound judgment, without recourse to speculation, 
after a careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran").  
Accordingly, for these reasons and bases, the Board concludes 
that the preponderance of the evidence is against the claim 
for service connection for the cause of the veteran's death.  







	(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence having been submitted, the claim 
for service connection for the cause of the veteran's death 
is reopened, and to this extent only, the appeal is granted.

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


